Title: VII. Governor of the Northwest Territory to the Secretary of State, 2 February 1791
From: St. Clair, Arthur
To: Jefferson, Thomas


            
              Sir
              [Philadelphia] febry. 2d. 1791
            
            A few days I submitted to the Attorney General the form of a Patent for the confirmation of the Lands held by the Inhabitants on the Missisippi and at Post St. Vincennes. I had conceived myself authorised By the Instructions of Congress of the 29th. of August [1788] to grant such Patents of confirmation and that it was expected from me but the Attorney is of Opinion that the Instructions does not give the Power, that no Power to that End is in Existence, and consequently, a Law for the purpose is necessary. I would beg the favor Sir that you will bring the Subject before Congress, for it is of importance that those People be quieted in their Possessions as soon as possible. With great Respect &c.
          